Motion Granted in Part and Denied in Part and Order filed February 28,
2017.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00836-CV
                                  ___________
         IN THE INTEREST OF J.P. AND J.P., MINOR CHILDREN


                    On Appeal from the 245th District Court
                             Harris County, Texas
                       Trial Court Cause No. 321010245


                                     ORDER
      This is an appeal from a judgment signed September 16, 2016. The clerk’s
record has been filed. The reporter’s record has not been filed. Appellee has filed an
objection to the clerk’s record, a motion to correct the clerk’s record, and a motion
for the court to consider and decide those issues that do not require a reporter’s
record for a decision,. Appellee’s motions and objection have been pending for more
than 10 days, and appellant has not filed a response.

      Clerk’s record. Appellee contends the clerk’s record contains unnecessary
items due to appellant’s impermissibly broad designation. If a party requests more
items than necessary to be included in the clerk’s record or any supplement, the
appellate court may require that party to pay the costs for the preparation of the
unnecessary portion. See Tex. R. App. P. 34.5(b)(3).

      We need not decide if appellant requested unnecessary items to be included
in the clerk’s record. The remedy for inclusion of unnecessary material would be for
appellant to pay for the unnecessary portion. Appellant has already paid for the entire
clerk’s record, so no further payment is possible under rule 34.5(b)(3). We
OVERRULE appellee’s objection to the clerk’s record and DENY his motion to
correct the clerk’s record.

      Reporter’s record. The official court reporter for the 245th District Court
informed this court that appellant had not made arrangements for payment for the
reporter’s record. On November 2, 2016, the clerk of this court notified appellant
that we would consider and decide those issues that do not require a reporter’s record
unless appellant, within 15 days of notice, provided this court with proof of payment
for the record. See Tex. R. App. P. 37.3(c). We have since granted appellant more
than 90 days of extension of time to file the reporter’s record until February 3, 2017,
but no reporter’s record has been filed.

      Texas Rule of Appellate Procedure 37.3(c) allows the court to consider the
case without a reporter’s record when the appellant is responsible for the record not
being filed:
      Under the following circumstances, and if the clerk’s record has been
      filed, the appellate court may—after first giving the appellant notice
      and a reasonable opportunity to cure—consider and decide those issues
      or points that do not require a reporter’s record for a decision. The court
      may do this if no reporter’s record has been filed because:

             (1) the appellant failed to request a reporter’s record; or

             (2) (A) appellant failed to pay or make arrangements to pay the
                 reporter’s fee to prepare the reporter’s record; and (B) the

                                           3
                 appellant is not entitled to proceed without payment of costs.

Tex. R. App. P. 37.3(c).

       The requirements of rule 37.3(c)(2) are satisfied. The clerk’s record has been
filed. Appellant has failed to pay or make arrangements to pay for the reporter’s
record and is not entitled to proceed without prepayment of costs. Appellant has had
ample notice and opportunity to cure the record deficiency. Accordingly, we
GRANT appellee’s motion for the court to decide those issues that do not require a
reporter’s record for decision.

      We order appellant Anetria Burnett to file a brief in this appeal by March
30, 2017. If appellant fails to comply with this order, the court will dismiss the appeal
for want of prosecution. See Tex. R. App. P. 42.3(b).


                                    PER CURIAM




                                           3